Citation Nr: 0528741	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the veteran's claim of 
entitlement to TDIU.

The veteran testified before the undersigned Acting Veterans 
Law Judge in regards to the above issue at a videoconference 
hearing in November 2004.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

For the reasons stated below, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the record reflects that the veteran is service 
connected for residuals of cold injury of the bilateral feet 
and bilateral hands, with a combined 70 percent disability 
rating.  Disabilities of one or both upper extremities, or of 
one or both lower extremities, as well as disabilities 
resulting from common etiology or a single accident, are to 
be considered as one disability for the purpose of 
determining whether a TDIU is warranted.  38 C.F.R. 
§ 4.16(a).  Thus, it appears that he meets the schedular 
requirements for consideration of a TDIU.  However, the Board 
finds that this claim must be remanded for further 
evidentiary development before a decision can be rendered on 
the merits.

First, the record reflects that there are additional medical 
records in existence which are not on file.  The veteran 
indicated on his claim for TDIU in May 2002 that he was 
treated at the Grant Medical Center by Dr. F. in November 
2001 and February 2001.  To date, there has been no attempt 
to associate these records with the veteran's claims folder.  

The veteran also testified during his November 2004 hearing 
that he recently had a toenail removed from his foot at the 
VA Medical Center (VAMC) in Huntington, West Virginia.  (See 
the veteran's personal hearing transcript, page 9.)  To the 
Board's knowledge, the RO has yet to obtain a complete set of 
treatment records from the VAMC in Huntington for association 
with the veteran's claims folder.  This must be accomplished.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

The Board further finds that this case presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. § 4.16 (2005).  This must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Since a new examination may be necessary to obtain this 
medical opinion, the veteran is hereby informed that 38 
C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his service-connected cold injury 
residuals to the bilateral hands and 
feet.  After securing any necessary 
release, the RO should obtain those 
records not on file.  In pertinent 
part, the RO should take appropriate 
steps to secure any medical treatment 
records from Dr. F. at the Grant 
Medical Center in Columbus, Ohio.  The 
RO should also request all treatment 
records pertaining to the veteran from 
the VAMC in Huntington, West Virginia.  
Any records obtained from those 
facilities should be associated with 
the veteran's VA claims folder.

2.  After obtaining any additional 
records to the extent possible, the 
veteran's VA claims folder should be 
referred to a physician with 
appropriate expertise to determine the 
effect of the veteran's service-
connected disabilities on his 
employability.  The examiner should 
review the veteran's claims folder and 
render an opinion, in light of the 
veteran's entire medical history, as 
to whether it is as likely as not (50 
percent or greater likelihood) that 
the veteran is unable to secure and 
follow a substantially gainful 
occupation by reason of his service-
connected disabilities (i.e., the cold 
injury residuals to the bilateral 
hands and feet).  If the examiner 
deems it necessary, the veteran should 
undergo an additional VA examination 
and/or diagnostic testing.  The 
examiner's report should be associated 
with the veteran's VA claims folder.  

3.  Thereafter, the RO should review 
the claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on 
appeal in light of any additional 
evidence added to the records 
assembled for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the July 2003 Statement of the Case (SOC), 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

